Citation Nr: 1516705	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for B-cell lymphoma.

5.  Entitlement to an evaluation in excess of 30 percent disabling for depressive disorder.

6.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative arthritis of the dorsal spine.

7.  Entitlement to an evaluation in excess of 10 percent disabling for post-operative patellectomy of the right knee due to chondromalacia.

8.  Entitlement to an evaluation in excess of 10 percent disabling for chondromalacia of the left knee.

9.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or based on being housebound.

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to service connection for the cause of the Veteran's death.

12.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to May 1966 and from October 1971 to October 1975.  The Veteran died in August 2012 and the appellant, the Veteran's surviving spouse, has been substituted for the Veteran for these pending claims.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2011 and December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned in November 2014.  The transcript of this hearing is associated with the claims file.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record has raised the issue of TDIU and, therefore, the issue is added to the issues on appeal.

The issues of entitlement to service connection for a heart disorder, entitlement to SMC based on the need for the aid and attendance of another person or based on being housebound, entitlement to cause of death and entitlement to death pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  A May 2002 RO rating decision denied the Veteran's claim of entitlement to service connection for a heart disorder.  The appellant was notified but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in May 2002 in regard to the claim of entitlement to service connection for a heart disorder is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  Lymphoma was not manifest during service and is not attributable to service.

4.  PTSD was not manifest during service and is not attributable to service.

5.  During the period on appeal the Veteran's depressive disorder manifested an inability to complete work-related activities, memory problems, decision making problems, an inability to get along with co-workers and peers without distracting them, inability to maintain regular attendance, inability to maintain attention, inability to understand and carry out instructions, inability to deal with work stress, unable to be aware of normal hazards and to take appropriate precautions, an inability to interact appropriately with the general public, an inability to maintain socially appropriate behavior, and an inability to adhere to basic standards of neatness and cleanliness.

6.  During the period on appeal the Veteran's depressive disorder did not manifest total social impairment.

7.  Prior to June 14, 2010, the Veteran's degenerative arthritis of the dorsal spine manifested forward flexion of greater than 30 degrees but not more than 60 degrees.  

8.  Beginning June 14, 2010, the Veteran's degenerative arthritis of the dorsal spine manifested forward flexion of less than 30 degrees; however, the Veteran's spine did not manifest ankylosis.  

9.  At no point during the period on appeal did the Veteran's right knee manifest extension limited to 10 degrees, flexion limited to 60 degrees, or objective evidence of any instability.

10.  At no point during the period on appeal did the Veteran's left knee manifest extension limited to 10 degrees, flexion limited to 60 degrees, or objective evidence of any instability.

11.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The May 2002 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the May 2002 RO rating decision in connection with the claim to reopen a claim of service connection for a heart disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Lymphoma was not incurred or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  PTSD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for a rating of 70 percent disabling, and no higher, for depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).

6.  Prior to June 14, 2010, the criteria for a rating of 20 percent disabling, and no higher, for degenerative arthritis of the dorsal spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.71a, Diagnostic Code 5242 (2014).

7.  Beginning June 14, 2010, the criteria for a rating of 40 percent disabling, and no higher, for degenerative arthritis of the dorsal spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.71a, Diagnostic Code 5242 (2014).

8.  The criteria for an evaluation in excess of 10 percent disabling for post-operative patellectomy of the right knee due to chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2014).

9.  The criteria for an evaluation in excess of 10 percent disabling for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2014).

10.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in September 2009 and April 2010.  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All relevant and adequately identified treatment records, for which necessary authorization for VA to obtain, have been associated with the claims file.  The Veteran was afforded relevant VA medical examinations.  No VA opinions have been obtained in connection with the claims of service-connected for lymphoma and PTSD; however, none are needed to decide the claims.  As there is no evidence that the Veteran was exposed to Agent Orange during service and no confirmed PTSD stressors, medical opinions unnecessary.  38 C.F.R. § 3.159(c)(4). The appellant was afforded a hearing before the undersigned.

Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

In a May 2002 RO rating decision, the Veteran's claim for entitlement to service connection for a heart condition as secondary to service-connected depressive reaction was denied.  The Veteran was notified of the decision in the same month.

The evidence before the VA at the time of the May 2002 RO rating decision consisted of the Veteran's service treatment records, VA treatment records, private treatment records, an opinion of Dr. F.W., and a report of a VA examination dated in January 2002.  

The January 2002 VA examination report was noted to reveal the opinion that the Veteran's psychiatric disorder, which has been described as reactive depression, anxiety neurosis or delayed stress reaction, if confirmed by the examining psychiatrist as being significant and long standing, may be considered a contributing cause, along with cigarette smoking, hypertension, and positive family history for atherosclerotic vascular disease.  It was further noted that the psychiatric condition exacerbates the Veteran's atherosclerotic vascular disease by inducing angina pectoris.  However, the psychiatric examiner noted that the Veteran did not exhibit any symptoms of combat related posttraumatic stress or anxiety disorder.

The Veteran's claim for a heart condition was denied on the basis that there was no evidence of a diagnosis or treatment for a heart condition in service and the evidence failed to show a relationship between the Veteran's heart disease and his depression, and there were no symptoms of an anxiety disorder or PTSD.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  As additional, relevant evidence was not received and a notice of disagreement was not submitted within one year of the date of notice, the decision became final.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in July 2011.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In a private treatment note dated in August 1990, associated with the claims file subsequent to May 2002, it was reported that the Veteran had a history of delayed stress syndrome.  In another private treatment note dated in September 1990 and also associated with the claims file subsequent to May 2002, it was reported that the Veteran's main complaint was anxiety disorder.  A treatment note dated in April 2003 revealed a diagnosis of posttraumatic stress disorder.

At the hearing before the undersigned the appellant reported that she believed that the Veteran's cardiologist, Dr. J.W., would say that the Veteran's heart condition was related to his psychiatric condition.  

The Board finds that the newly submitted evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because it reveals additional consideration of anxiety disorder and delayed stress disorder as well as a diagnosis of posttraumatic stress disorder.  Based upon the earlier examination reports, these conditions may have contributed to the Veteran's heart disorder.  Thus, the recently submitted evidence relates to an unestablished fact and, with the duty to assist, could reasonably substantiate the claim. 

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for a heart disorder is both new and material and, therefore, the request to reopen is granted.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as Non-Hodgkin's lymphoma, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A. Lymphoma

The appellant, as substituted for the Veteran, seeks entitlement to service connection for lymphoma.

Service treatment records do not reveal any complaint, diagnosis, or treatment for lymphoma.  Service personnel records do not reveal any service in the Republic of Vietnam.

Private treatment notes reveal a diagnosis of lymphoma in 2008.

In September 2009 a private provider noted that based upon the history provided by the Veteran, he had been exposed to Agent Orange while serving in Vietnam.  The provider recognized that Non Hodgkins Lymphoma, Diffuse Large Cell Type has been associated with exposure to Agent Orange.  

Entitlement to service connection for lymphoma is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for lymphoma.  As service personnel records do not reveal any evidence that the Veteran was in the Republic of Vietnam, presumptive service connection for lymphoma is not warranted.  The Veteran developed lymphoma many years after separation from service and there is no indication that the Veteran's lymphoma may be related to service.  Although the Veteran's private provider indicated that lymphoma has been associated with exposure to Agent Orange, this opinion is based upon a history provided by the Veteran that he had been exposed to Agent Orange while serving in Vietnam.  As the preponderance of the evidence is against a finding that the Veteran had lymphoma related to active service, service connection is denied.

B.  PTSD

The appellant, as substituted for the Veteran, seeks entitlement to service connection for PTSD.  The Veteran reported that he was sent to an area in Cambodia and that he regretted shooting people in Cambodia.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) .

The law provides that "[i]f the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2).

Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Service personnel records do not reveal any combat service or service in Cambodia.  The Veteran's DD 214's (reports of transfer or discharge) do not reveal any foreign or sea service. Service treatment records do not reveal any complaint, diagnosis, or treatment for PTSD.  

In August 1990 the Veteran was noted to have a history of delayed stress syndrome.

An April 2003 treatment note indicates a diagnosis of PTSD.  The note indicated that the Veteran was in Cambodia in 1966 and that there was no record of it.  He stated that they were not supposed to be in Cambodia.  He reported that he killed a lot of civilians.

Subsequent private certifications for disability benefits from the Veteran's doctor reveal the Veteran's diagnosis as major depression.  See, e.g.¸ Attending Physician's Supplemental Disability Statement, August 2007, August 2008, and August 2009.

In October 2009 it was determined that there was insufficient evidence to corroborate the Veteran's stressors; it was noted that the Veteran did not submit a completes VA Form 21-0781.

Entitlement to service connection for PTSD is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for PTSD.  Some post service treatment records reveal that the Veteran has been diagnosed with PTSD; however, subsequent treatment records do not list a diagnosis of PTSD.  The Veteran did not provide information regarding his in service stressors and, instead, indicated that he had been in Cambodia and had "shot people."  The Veteran reported that there was no record of his action in Cambodia as they were not supposed to be there.  Service personnel records do not reveal any foreign or sea service and no indication of combat.  Evidence is not sufficient to corroborate the Veteran's stressor.  As there is no evidence that the Veteran served in Cambodia, killed people in Cambodia, or that any current PTSD disability is related to his active service, entitlement to service connection for PTSD is denied.

IV.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

A.  Depressive Disorder

The appellant, as substituted for the Veteran, seeks entitlement to an evaluation in excess of 30 percent disabling for depressive disorder.  The disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

The Veteran was afforded a VA medical examination in September 2009.  The Veteran was clean, neatly groomed, and casually and appropriately dressed.  He had unremarkable psychomotor activity.  Speech was spontaneous, clear, and coherent.  He spoke with an air of stateliness and false sophistication.  He was cooperative and attentive.  He seemed to attempt to present himself as stately and well to do.  His affect was flat and his mood was good.  Attention was intact and he was able to do serial sevens.  He was able to spell a word backward.  He was intact to person, time, and place.  Thought process was linear and content was unremarkable.  There were no delusions.  He understood the outcome of his behavior and had average intelligence.  He partially understood that he had a problem.  He had sleep problems with 5 to 6 hours of nonrestful sleep per night.  The sleep deprivation cut down on his daytime activities and made him irritable.  He had to take a nap during the day to try to catch up.  He had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He interpreted proverbs appropriately.  Impulse control was good.  He had no episodes of violence.  He was able to maintain a minimum of personal hygiene.  There were slight problems with performing household chores and driving.  The examiner noted that the Veteran's presentation carried an air of narcissism and he seemed quite invested in presenting himself as being intact and in control.  Underneath it all, the Veteran seemed poorly integrated and able to cope.  Memory was normal.  The Veteran was diagnosed with depressive reaction and was assigned a GAF score of 55.  

In December 2010 a private provider indicated that the Veteran had total occupational and social impairment.  The statement consisted of the criteria set forth in 38 C.F.R. § 4.130 with a mark next to the criteria for total occupation and social impairment.  The provider also completed a medical opinion regarding the Veteran's work-related activities on a day-to-day basis.  He reported that the Veteran had no useful ability to function in all areas with the exception of asking simple questions or requesting assistance which he indicated the Veteran was unable to meet competitive standards.  The areas considered by the provider included assessments of memory, decision making, getting along with co-workers and peers without distracting them, maintaining regular attendance, maintaining attention, understanding and carrying out instructions, dealing with work stress, being aware of normal hazards and taking appropriate precautions, interacting appropriately with the general public, maintaining socially appropriate behavior, and adhering to basic standards of neatness and cleanliness.

Entitlement to an evaluation of 70 percent disabling, and no higher, for the entire period on appeal is warranted.  In September 2009 the Veteran had a GAF score of 55 representing moderate symptoms.  In December 2010, the Veteran was noted by a private provider to be totally occupationally and socially impaired; however, the examiner did not provide rationale for this statement.  The private provider identified multiple areas where the Veteran was unable complete work-related activities on a day-to-day basis and included assessments of memory problems, decision making problems, an inability to get along with co-workers and peers without distracting them, inability to maintain regular attendance, inability to maintain attention, inability to understand and carry out instructions, inability to deal with work stress, unable to be aware of normal hazards and to take appropriate precautions, an inability to interact appropriately with the general public, an inability to maintain socially appropriate behavior, and an inability to adhere to basic standards of neatness and cleanliness.  As such, the provider only provided rationale for total occupational impairment.

During the period on appeal the Veteran did not demonstrate persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, the Veteran was married during the period on appeal.

As the examination in September 2009 identifies moderate symptoms and the December 2010 private provider an opinion identifying total occupational impairment, including neglect of personal appearance and hygiene difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships, the symptoms more nearly approximate an evaluation of 70 percent disabling.  However, as the Veteran did not manifest total occupational and social impairment during the period on appeal, an evaluation in excess of 70 percent disabling is not warranted.

Therefore, entitlement to an evaluation of 70 percent disabling, and no higher, for depressive disorder, is granted.

B.  Spine

The appellant, as substituted for the Veteran, seeks entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the dorsal spine.

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (1) provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 10 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a rating of 20 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

In August 2009 the Veteran was noted to have active lumbar flexion from 0 to 40 degrees, pain elicited with active lumbar flexion, active lumbar extension from 0 to 20 degrees, pain elicited with active lumbar extension.  There was full lumbar lateral flexion to 30 degrees.  Normal stability, strength and tone.  Neurological testing revealed straight leg raise test negative on the left and right when sitting and supine.  Strengths were 5/5 throughout.  Sensation was normal throughout.  Reflexes were normal throughout.  The assessment provided was bilateral thoracic or lumbosacral neuritis or radiculitis.

Electomyography (EMG) of the lower extremities in September 2009 was normal.

In September 2009 the Veteran was noted to have fairly good strength in both lower extremities.  Deep tendon reflexes were 1 to 2+ at the knees and right ankle, while the left ankle was difficult to obtain.  The impression rendered was needle electromyogram was within normal limits.  Nerve conduction studies could not be performed.  

Private treatment in October 2009 indicated that there was no tenderness in the lumbar area.  There was no spasm, kyphosis, lordosis, or scoliosis.  There was normal stability, strength and tone.  Straight leg raising was negative bilaterally.  Strength and sensation were normal.

In December 2009 the Veteran had active lumbar flexion from 0 to 50 degrees, pain elicited with active lumbar flexion.  Stability, strength, and tone were normal.  There was moderate generalized tenderness in the lumbar area.  There was no spasm, kyphosis, lordosis, or scoliosis.  Straight leg raising was positive on the right in sitting.  

The Veteran was afforded a VA joints examination on June 14, 2010.  The Veteran reported injections in his back that help for about two months.  Physical examination revealed sensation that was intact to light touch distally and all bilateral lower extremities from L1 to S1.  There was somewhat decreased globally on the left side.  Motor examination revealed 5/5 plantar flexors, dorsiflexors, long toe extensors, quads, hamstrings and bilaterally.  He had no clonus present and no Babinski's sign.  Patellar and Achilles reflexes were 1+ and symmetric.  Back examination revealed tenderness to palpation about the lumbar spine and the bilateral paraspinous musculature.  He had a range of motion of 0 to 70 degrees of forward flexion but had pain from 20 to 70 degrees.  Repeated range of motion caused increased pain and decrease in the speed in which he can bend over.  He had about 0 to 20 degrees of extension that caused him pain as well.  He had 0 to 45 degrees of right and left lateral bending and right and left lateral rotation but had some mild pain with these.  His pain was worse with forward flexion.  Imaging studies revealed some scoliosis with the apex to the left that was centered over the T12 and L1 levels.  He appeared to have an old wedge type deformity of the L1 vertebra with a little bit of shortening on the right side.  The lateral view revealed moderate to severe degenerative changes at the L5-S1 disc space and mild degeneration of the L4-5 disc space.  The Veteran was diagnosed with degenerative joint disease and possible old fracture.  The examiner noted that the Veteran seemed to be most limited by his back as he had a lot of pain and lack of endurance that causes functional disability.

Private treatment in May 2010 and June 2010 indicated that there was moderate generalized tenderness in the lumbar area.  There was no spasm, kyphosis, lordosis, or scoliosis.  There was normal stability, strength and tone.  Straight leg raising was negative bilaterally.  Strength and sensation were normal.

In October 2010 the Veteran was noted have degenerative disc disease with radicular symptomatology.

The Veteran underwent injections of the spine in September 2009, December 2009, March 2010, June 2010, and October 2010.

Prior to June 14, 2010, the Veteran's degenerative arthritis of the dorsal spine manifested forward flexion of greater than 30 degrees but not more than 60 degrees.  As such, entitlement to an evaluation of 20 percent disabling, and no higher, is granted for the period prior to June 14, 2010.

Beginning June 14, 2010, the Veteran's degenerative arthritis of the dorsal spine manifested forward flexion of less than 30 degrees; however, the Veteran's spine did not manifest ankylosis.  As such, entitlement to an evaluation of 40 percent disabling, and no higher, is granted for the period beginning June 14, 2010.

A higher evaluation pursuant to the criteria for intervertebral disc syndrome has been considered.  However, as there was no indication of incapacitating episodes, a higher evaluation is not warranted under the Formula for rating intervertebral disc syndrome.

The Veteran has been reported to have radicular symptomology.  However, as strength, sensation, and EMG were normal, and as only one straight leg raising test was found positive and later was found to be negative, a separate evaluation for a neurological impairment is not warranted. 

C.  Knees

The appellant, as substituted for the Veteran, seeks entitlement to a higher evaluation for right and left knee disabilities.  Service connection was granted for the knee disabilities in May 1976 and separate ratings assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5003.  The right knee was rated as 10 percent disabling; the left knee, noncompensable.  In a May 2002 rating decision, the rating for the left knee was increased to the current level of 10 percent and both knees were evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5003.  In the rating action on appeal, the RO denied the claims for increased rating and continued the evaluations under the same diagnostic codes.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic codes first assigned may be read to indicate that the knee disabilities were being rated by analogy to degenerative arthritis.  The more recent diagnostic codes may be read to indication that recurrent subluxation or lateral instability is the service-connected disorder, and it is rated as if the residual condition is degenerative arthritis under Diagnostic Code 5003. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  

Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran was afforded a VA joints examination in June 2010.  The Veteran reported that he had to think about each step he takes to keep the knee from buckling.  He has some weakness in the right knee.  He had difficulty walking with the right knee.  The left knee also had anterior knee pain as grinding as the main complaint.  He was able to walk but not very far.  He had injections in his knees that help for three to four months.  He had flare-ups of pain when he has to get up and around more than just his normal activity.  Examination of the knees revealed that he had a range of motion of -2 to 145 degrees of flexion.  He had stability in both knees to varus and valgus, anterior and posterior drawer, and Lachman testing.  He had some medial and lateral joint line tenderness but this was mild.  On the left knee he had a positive patellar grind and a lot of pain with ballottement of the patella.  On the right side his patella was absent.  He had a well-healed surgical scar anteriorly with palpable quadriceps mechanism intact.  He had no crepitation with range of motion of the right knee.  He had no effusion bilaterally.  The alignment of the knees was good.  The Veteran was diagnosed with left chondromalacia of the patella with mild degenerative arthritis of the knee and status post patellectomy with some mild arthritic changes of the right knee.  With regard to his right knee he was limited by weakness and pain.  With regard to his left knee he was limited by pain.  However, range of motion was found to be excellent in both.  

Entitlement to an evaluation in excess of 10 percent disabling for the either knee is not warranted.  At no point during the period on appeal did either knee manifest limitation of flexion to 60 degrees or extension to 10 degrees; thus compensable ratings under Diagnostic Codes 5260 or 5261 are not warranted.  As there is no evidence of instability in either knee, a separate compensable rating is not warranted for either knee under Diagnostic Code 5257.  

Finally, with regard to whether a higher rating would be warranted for arthritis of the knees under Diagnostic Code 5003, the Board finds that there is no indication in the treatment records that the Veteran suffered from incapacitating exacerbations related to his bilateral knee disabilities.  

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage) 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.

D.  Extraschedular Consideration

The discussion above reflects that the symptoms of the Veteran's depression, spine, and knee disabilities lumbar spine disability are contemplated by the applicable rating criteria.  With regard to the claim for a higher evaluation for depressive disorder, the criteria directly consider the effect of the Veteran's disability on his occupation.  With regard to the claims for higher evaluations for the spine and knees, the effects of pain, functional impairment and any neurological manifestations have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

V.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Above, the Board grants entitlement to an evaluation of 70 percent disabling for depressive disorder as well as higher evaluations for the Veteran's spine disability.  As such, the schedular criteria for assignment of a TDIU are met.

In a December 2010 statement, a private provider detailed the Veteran's psychiatric symptoms and limitations and reported that the Veteran was unemployable and to have been unemployable for a long time.  

Therefore, entitlement to a TDIU is granted.


ORDER

New and material evidence has been received; the claim of entitlement to service connection for a heart disorder is reopened.

Service connection for B-cell lymphoma is denied.

Service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to an evaluation in excess of 70 percent disabling, and no higher, for depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an evaluation of 20 percent disabling, for the period prior to June 14, 2010, and no higher, for degenerative arthritis of the dorsal spine is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 40 percent disabling, for the period beginning June 14, 2010, and no higher, for degenerative arthritis of the dorsal spine is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent disabling for post-operative patellectomy of the right knee due to chondromalacia is denied.

Entitlement to an evaluation in excess of 10 percent disabling for chondromalacia of the left knee is denied.

Entitlement to a TDIU is granted.


REMAND

In December 2012 the RO denied the appellant's claims for dependency and indemnity compensation and death pension.  In January 2013 the appellant filed a notice of disagreement.  To date, the RO has not issued the appellant a SOC with respect to these issues.  Under the circumstances, remand of the issue to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Review of the claims file reveals that the Veteran was an inpatient at Methodist North Hospital when he died in August 2012.  However, records regarding the Veteran's terminal treatment have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain all treatment records regarding the Veteran from Methodist North Hospital.  38 C.F.R. § 3.159.

The appellant argues that the Veteran's heart disorder was due to or aggravated by his service-connected depressive disorder.  A VA examiner has opined that the Veteran's psychiatric disorder, which had been described as  reactive depression, anxiety neurosis or delayed stress reaction, if confirmed by the examining psychiatrist as being significant and long standing, may be considered a contributing cause, along with cigarette smoking, hypertension, and positive family history for atherosclerotic vascular disease.  On remand, a medical opinion must be obtained regarding whether the Veteran's heart disorder is related to the Veteran's active service or is proximately due to or permanently aggravated by the Veteran's service-connected disabilities, including depressive disorder.  38 C.F.R. § 3.159(c)(4).

As the outcome of the issue of entitlement to service connection for a heart disorder may impact upon the issue of entitlement to SMC based on the need for the aid and attendance of another person or based on being housebound the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of SMC based on the need for the aid and attendance of another person or based on being housebound may not be adjudicated until the issue of entitlement to service connection for a heart disorder is decided.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the claims of entitlement to dependency and indemnity compensation and entitlement to death pension to include notification of the need to timely file a Substantive Appeal to perfect her appeal on this issue.  Allow the appellant the requisite period of time for a response.

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete records of treatment regarding the Veteran from Methodist North Hospital.  

3.  Thereafter, obtain an opinion regarding the nature, extent, onset and etiology of the Veteran's heart disorder.  The claims file should be made available to and reviewed by the examiner.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the heart disorder is related to or had its onset during service and/or is proximately due to or permanently aggravated by his service-connected disabilities, to include depressive disorder.

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal are not granted in full, the appellant and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


